Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Johnny Calvin Ollis appeals the district court’s order dismissing his complaint filed pursuant to 42 U.S.C. § 1983 (2012), the Americans with Disabilities Act, and the Rehabilitation Act, for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ollis v. Carter, No. 5:14-ct-03248-BO (E.D.N.C. July 14, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED